Citation Nr: 1342032	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to hepatitis C.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1989.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that she is entitled to service connection for fibromyalgia due to her service-connected disability of hepatitis C.  The Veteran has submitted numerous statements asserting that hepatitis C has been shown to cause fibromyalgia.  She has also submitted private physician opinions that allude to a medical theory that hepatitis C has been shown to cause fibromyalgia.
 
At a June 2010 VA examination concerning the claim for service connection for fibromyalgia, secondary to hepatitis C, the examiner reported that the Veteran's medical records and claims file were reviewed as part of the examination of the Veteran.  However, in the medical opinion section of the report, it is noted that the examiner specifically indicated that the Veteran's service medical records were not reviewed.  Due to that conflict, on remand, the VA examiner must review the complete claims file and all medical records including the Veteran service medical records.

The VA examiner also provided a medical opinion that the Veteran's fibromyalgia was less likely as not (less than a 50 percent probability) caused by or a result of the Veteran's hepatitis C.  However, the rationale for the examiner's opinion has been interpreted by the Board to support the Veteran's claim that her fibromyalgia is due to her service-connected hepatitis C.  Specifically, the VA examiner reported that:

"[a]lthough a VA rheumatologist has doubts that the patient has fibromyalgia, [the Veteran's] private rheumatologist has been treating [the Veteran] for fibromyalgia.  There has been a possible link found between hepatitis C and fibromyalgia, mainly an increased incidence of fibromyalgia in chronic hepatitis C patients.  Hepatitis C is known to cause polyarthritis resembling rheumatoid arthritis."

The rationale provided by the VA examiner seems to contradict the opinion that the Veteran's fibromyalgia was not caused by her hepatitis C.  

The Board finds that the VA examiner's negative opinion as to the issue of the etiology of the Veteran's fibromyalgia condition followed by a positive rationale that the Veteran's fibromyalgia was caused by or related to her hepatitis C, is of a conflicting nature and therefore on remand, the Veteran must be provided a new VA examination concerning the etiology of her fibromyalgia condition.

The claim for service connection for fibromyalgia secondary to hepatitis C is remanded to afford the Veteran an additional examination to determine the nature and severity of her fibromyalgia condition.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examiner her, to determine the etiology of the fibromyalgia condition.  The examiner must review the claims file and the service medical records, and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider competent lay evidence of the Veteran's reported symptoms of fibromyalgia.  The examiner should provide the following.
(a)  The examiner should opine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed fibromyalgia has its onset during active service.  The examiner should report the evidence relied upon in making the determination of the onset of fibromyalgia.  

(b)  The examiner should opine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed fibromyalgia was caused by or related to her service-connected hepatitis C.

(c)  The examiner should opine whether it is as least as likely as not (50 percent probability or greater) that the Veteran's fibromyalgia has been aggravated beyond the normal progression of the disorder by the service connected hepatitis C.  If aggravation is found, the examiner should address the baseline level of the disability before it was aggravated by any service-connected disability.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


